OPINION
{¶ 1} Andre Allen appeals from his conviction of aggravated menacing in Montgomery County Common Pleas Court pursuant to his guilty plea. Pursuant to plea negotiations, the State agreed to dismiss pending domestic violence and criminal damaging charges. The trial court sentenced Allen to one hundred and eighty days in jail and imposed a fifty dollars fine. Although Allen committed the aggravated menacing while on probation for domestic violence, the trial court modified the 180 day sentence to allow Allen to serve it while on electronic home detention with work release permitted. Appellate counsel has notified us he can find no arguable merit to this appeal and requests permission to withdraw. Allen was notified of his counsel's actions and he has not filed a brief in aid of this appeal.
 {¶ 2} We have carefully reviewed the record and find that Allen's plea was knowingly and voluntarily entered. The sentence imposed was that which was requested by Allen's trial counsel so Allen could work during the week and pick up his son for visitation on the weekend. The sentence imposed was appropriate. We find no arguable merit to this appeal. The judgment of the trial court is Affirmed.
Brogan, P.J., Wolff, J., and Donovan, J., concur.